Title: To James Madison from William Branch Giles, 12 April 1795
From: Giles, William Branch
To: Madison, James


Dear Sir
Richmond April 12th. 1795
Your very friendly favor of the 3d. Instant, I received upon my arrival at this place two days ago. The extention of government upon its only solid and durable foundation, ‘the rights of man,’ is a circumstance peculiarly interresting to the whole human race, and in this great revolution in the condition of man, my sympathy has been particularly excited from an attachment to the nation which has been the means of effecting it. I speak of the revolution now, as effected, for at this period, a counterrevolution would afford a more wonderful occurrance in the human history than the commencement and progress of the late revolution have done. I thank you for the pleasure you express upon my reelection, but the paper has misinformed you as to the unanimity of votes.
There were found 8 or 10 Dissenting voices in the district; the result of the most extraordinary and illiberal calumny, which can he conceived. Richmond seems to have been the focus, and these votes a few diverging rays. This pittyful effort has terminated in so much disappointment and disgrace, that I believe the assertion of the paper will remain uncontradicted, as the authors can promise themselves no credit or advantage from the real state of facts.
I have been fortunate in having twice fallen in with your friend General Lee—since my return to Virginia—political hostility immediately ensued, and I discover that his feelings are hurt beyond description, from the late political occurrences in this country. In the course of wine after dinner two days ago, Mr. Lee introduced you as a toast—but proceeded to remark (I thought with concern) that he had been informed from good authority, that you had made frequent remarks reflecting upon his reputation as an Individual. I took the liberty of observing that it was probable the information he had received had been exagerated—that some of his official acts had been the subjects of animadvertions from many gentlemen; hut that I was possitively certain you had said nothing respecting Mr. L. which could not be justifyed. I further informed him that I had taken the liberty of makeing critisims upon parts of his official conduct, which I was ready to repeat and explain—but in the course of explanation Business drew Mr. L. from the table. I have intruded upon a table conversation without forgetting its sacredness, from the confidence that you will make a proper use of it.
Be pleased to make my best respects to the ladies of your family and accept my best wishes for your personal happiness & prosperity &c
Wm. B. Giles
